Name: Commission Regulation (EEC) No 2582/80 of 8 October 1980 fixing additional amounts for egg products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 265/ 16 Official Journal of the European Communities 9 . 10 . 80 COMMISSION REGULATION (EEC) No 2582/80 of 8 October 1980 fixing additional amounts for egg products Whereas, pursuant to Article 1 of Regulation (EEC) No 990/69 (5), the levies on imports of eggs not in shell and egg yolks originating in and coming from Austria are not increased by an additional amount ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771 /75 indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regulation (EEC) No 2771 /75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex. Article 2 This Regulation shall enter into force on 13 October 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organ ­ ization of the market in eggs ('), as amended by Regu ­ lation (EEC) No 368/76 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry farming products from third coun ­ tries (}), as last amended by Regulation (EEC) No 1 527/73 ("); Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 October 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 282, 1 . 11 . 1975, p . 49 . (2 ) OJ No L 45, 21 . 2. 1976, p . 2. (3) OJ No 129, 28 . 6. 1967, p. 2577/67 . (&lt;) OJ No L 154, 9 . 6 . 1973, p. 1 . (5 ) OJ No L 130, 31 . 5. 1969, p. 4. 9 . 10 . 80 Official Journal of the European Communities No L 265/ 17 ANNEX Additional amounts applicable to certain products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771 /75 (ECU/ 100 kg) CCT heading No Description Additional amount Imports affected 04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : l B. Eggs, not in shell ; egg yolks : lI I. Suitable for human consumption : l a) Eggs, not in shell : I\ 1 . Dried 5000 Origin : Czechoslovakia or Spain 2 . Other 40-00 All imports b) Egg yolks : \ 3. Dried 50-00 Origin : United States of America (') With the exception of products originating in and coming from Austria.